PER CURIAM.
We dismiss this appeal since the appellant has neglected a clear point of entry to § 120.56 proceedings by filing a rule challenge before the Division of Administrative Hearings as required by § 120.-56(2), Florida Statutes (1979). As an inmate of a Florida correctional institute, the appellant is denied party standing for a § 120.57 proceeding. See Section 120.-52(10)(d), Florida Statutes (1979). However, this appeal is dismissed without prejudice to appellant’s right to initiate an administrative rule challenge proceeding under § 120.56. See Bowling v. Florida Department of Corrections, 389 So.2d 1031, rehearing denied with opinion, Case No. 00-468 (Fla. 1st DCA, November 7, 1980); Douglas v. Florida Department of Corrections, 388 So.2d 587, Case No. 00-426 (Fla. 1st DCA, August 26, 1980).
DISMISSED.
ROBERT P. SMITH, Jr., BOOTH and SHAW, JJ., concur.